




Exhibit 10.27


 
DIRECTOR SERVICES AGREEMENT


THIS DIRECTOR SERVICES AGREEMENT (the “Agreement”) is effective as of January 8,
2016 (the “Effective Date”), by and between FIDELITY NATIONAL FINANCIAL, INC., a
Delaware corporation (the “Company”), and WILLIAM P. FOLEY, II (the “Foley”). In
consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:
1.Purpose. The purpose of this Agreement is to provide a single, integrated
document which shall provide the basis for Foley’s continued services to the
Company. This Agreement supersedes, in its entirety, the employment agreement
between the Company and Foley, dated as of July 2, 2008, as amended as of
February 4, 2010, August 1, 2012, August 27, 2013, and January 10, 2014 (the
“Prior Agreement”).


2.Services and Duties. Subject to the terms and conditions of this Agreement,
the Company engages Foley to serve in a non-executive capacity as Chairman of
the Board of Directors of the Company (the “Board”) commencing as of the
Effective Date. Foley accepts such engagement and agrees to undertake and
discharge the duties, functions and responsibilities set forth in Appendix A
attached hereto. In addition to the duties and responsibilities specifically
assigned to Foley pursuant to Appendix A, Foley will perform such other duties
and responsibilities as are from time to time assigned to Foley by a majority of
the Board in writing, consistent with the terms and provisions of this
Agreement. The Company acknowledges and agrees that Foley is now and may
continue to serve as Chairman of Black Knight Financial Services, Inc. (“Black
Knight”) and ServiceLink Holdings, LLC (“ServiceLink”), Vice Chairman of
Fidelity National Information Services, Inc. and as an owner and officer of
several personal real estate, winery and restaurant investments. Foley
acknowledges that the changes described in this Agreement do not give rise to a
right to terminate services for Good Reason.


3.Term. The term of this Agreement shall commence on the Effective Date and
shall continue for so long as Foley serves as Chairman of the Board (the
“Term”). Notwithstanding any termination of the Term or Foley’s services, Foley
and the Company agree that Sections 7 through 9 shall remain in effect until all
parties’ obligations are satisfied thereunder.


4.Board Retainer and Meeting Fees. During the Term, the Company shall pay Foley
an annual Board Retainer, before deducting any applicable withholdings, of no
less than $780,000 ($390,000 of which shall be for Foley’s services on the Board
relating to the Company and $390,000 of which shall be for Foley’s services on
the Board relating to Fidelity National Financial Ventures, LLC and its related
businesses) (collectively, the “Annual Retainer”), plus standard per meeting
Board fees, in each case payable at the time and in the manner dictated by the
Company’s standard payroll policies. Such minimum Annual Retainer may be
periodically reviewed and increased (but not decreased without Foley’s express
written consent) at the discretion of the Board or the Compensation Committee of
the Board (the “Committee”).


5.Other Compensation and Benefits. During the Term, Foley, through Black Knight
Financial Services, Inc., shall be eligible to continue to participate in the
Company’s Executive Medical Plan, as from time to time constituted, participate
in the Company’s equity incentive plans (provided that the aggregate grant date
fair value of Foley’s annual FNF Group and/or FNFV Group equity grants shall be
at least $600,000), as determined by the Compensation Committee of the Board
(the “Committee”), and to continued use of the corporate aircraft in the same
manner as Foley had access prior to the Effective Date, and, subject to changes
in applicable law, in accordance with the same general cost allocations. Foley
shall not be entitled




--------------------------------------------------------------------------------




to an annual cash incentive or annual cash bonus for his services as
non-executive Chairman of the Company; provided, however, that Foley shall
retain his right to any annual bonus earned with respect to calendar year 2015
and his rights under the terms of the Fidelity National Financial Ventures
Long-Term Investment Success Performance Award (subject to the terms thereof)
that was previously awarded pursuant to the Amended and Restated Fidelity
National Financial, Inc. 2005 Omnibus Incentive Plan (the “LTIP Award”). The
change in Foley’s position from executive Chairman to non-executive Chairman
shall not affect any of Foley’s cash or equity incentive awards (including,
without limitation, his FNF Group or FNFV Group stock options or restricted
stock awards, his Black Knight restricted stock awards, his Service Link profits
interest or his LTIP Award).


6.Expense Reimbursement. The Company shall, upon receipt of appropriate
documentation, reimburse Foley each month for his reasonable travel, lodging,
entertainment, promotion and other ordinary and necessary business expenses to
the extent such reimbursement is permitted under the Company’s expense
reimbursement policy.


7.Termination of Services. The Company or Foley may terminate Foley’s services
hereunder at any time and for any reason in accordance with Subsection 7(a)
below. The Term shall be deemed to have ended on the last day of Foley’s
services. The Term shall terminate automatically upon Foley’s death.
(a)
Notice of Termination. Any purported termination of Foley’s services (other than
by reason of death) shall be communicated by written Notice of Termination (as
defined herein) from one party to the other in accordance with the notice
provisions contained in Section 24. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice that indicates the Date of Termination (as that
term is defined in Subsection 7(b)) and, with respect to a termination due to
Disability (as that term is defined in Subsection 7(e)), Cause (as that term is
defined in Subsection 7(d)), or Good Reason (as that term is defined in
Subsection 7(f)), sets forth in reasonable detail the facts and circumstances
that are alleged to provide a basis for such termination. A Notice of
Termination from the Company shall specify whether the termination is with or
without Cause or due to Foley’s Disability. A Notice of Termination from Foley
shall specify whether the termination is with or without Good Reason.

(b)
Date of Termination. For purposes of this Agreement, “Date of Termination” shall
mean the date specified in the Notice of Termination (but in no event shall such
date be earlier than the thirtieth (30th) day following the date the Notice of
Termination is given) or the date of Foley’s death.

(c)
No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

(d)
Cause. For purposes of this Agreement, a termination for “Cause” means a
termination by the Company based upon Foley’s: (i) persistent failure to perform
duties consistent with a commercially reasonable standard of care (other than
due to a physical or mental impairment or due to an action or inaction directed
by the Company that would otherwise constitute Good Reason); (ii) willful
neglect of duties (other than due to a physical or mental impairment or due to
an action or inaction directed by the Company that would otherwise constitute
Good Reason); (iii) conviction of, or pleading nolo contendere to, criminal or
other illegal activities involving dishonesty; (iv) material breach of this
Agreement; or (v) failure to materially cooperate with or impeding an
investigation authorized by the Board. Foley’s termination for Cause shall be
effective when and if a resolution is duly adopted by an affirmative vote





--------------------------------------------------------------------------------




of at least ¾ of the Board (less Foley), stating that, in the good faith opinion
of the Board, Foley is guilty of the conduct described in the Notice of
Termination and such conduct constitutes Cause under this Agreement; provided,
however, that Foley shall have been given reasonable opportunity (A) to cure any
act or omission that constitutes Cause if capable of cure and (B), together with
counsel, during the thirty (30) day period following the receipt by Foley of the
Notice of Termination and prior to the adoption of the Board’s resolution, to be
heard by the Board.
(e)
Disability. For purposes of this Agreement, a termination based upon
“Disability” means a termination by the Company based upon Foley’s entitlement
to long-term disability benefits under the Company’s long-term disability plan
or policy, as the case may be, as in effect on the Date of Termination.

(b)
Good Reason. For purposes of this Agreement, a termination for “Good Reason”
means a termination by Foley based upon the occurrence (without Foley’s express
written consent) of any of the following:

(i)
a material diminution in Foley’s position or title, or the assignment of duties
to Foley that are materially inconsistent with Foley’s position or title as
described in this Agreement;

(ii)
a material diminution in the Annual Retainer;

(iii)
within six (6) months immediately preceding or within two (2) years immediately
following a Change in Control: (A) a material adverse change in Foley’s status,
authority or responsibility (e.g., Foley no longer serving as non-executive
Chairman of the Board would constitute such a material adverse change); or (B) a
material adverse change in the position to whom Foley reports (including any
requirement that Foley report to a corporate officer or employee instead of
reporting directly to the Board) or to Foley’s service relationship (or the
conditions under which Foley performs his duties) as a result of such reporting
structure change, or a material diminution in the authority, duties or
responsibilities of the position to whom Foley reports;

(iv)
a material breach by the Company of any of its obligations under this Agreement;
or

(v)
election of a new director to the Company’s Board who Foley did not consent to
or vote for.

Notwithstanding the foregoing, Foley being placed on a paid leave for up to
sixty (60) days pending a determination of whether there is a basis to terminate
Foley for Cause shall not constitute Good Reason. Foley’s continued services
shall not constitute consent to, or a waiver of rights with respect to, any act
or failure to act constituting Good Reason hereunder; provided, however, that no
such event described above shall constitute Good Reason unless: (1) Foley gives
Notice of Termination to the Company specifying the condition or event relied
upon for such termination either: (x) within ninety (90) days of the initial
existence of such event; or (y) in the case of an event predating a Change in
Control, within ninety (90) days of the Change in Control; and (2) the Company
fails to cure the condition or event constituting Good Reason within thirty (30)
days following receipt of Foley’s Notice of Termination. Foley and the Company
hereby acknowledge and agree that none of the changes made to the Prior
Agreement or the Amended and Restated Employment Agreement between Foley and
BKFS I Management, Inc. or the termination of the Amended and Restated
Employment Agreement between ServiceLink Management, Inc. (and none of the
related changes to Foley’s titles, authority, duties, positions,
responsibilities, compensation or benefits) shall constitute Good Reason under
this Agreement or any of Foley’s other agreements.




--------------------------------------------------------------------------------




(c)
Cross-Termination. A termination of Foley’s services by BKFS I Management, Inc.
or Foley for any reason under that certain Amended and Restated Employment
Agreement between BKFS I Management, Inc. and Foley (as may be amended from time
to time) shall constitute a termination for the same reason under this Agreement
and Foley shall be entitled to the appropriate termination benefits under this
Agreement.

8.Obligations of the Company Upon Termination.


(a)
Termination by Foley for Good Reason, Not Re-Elected to the Board or Removed
from the Board. If Foley’s service as a director is terminated: (1) by the
Company for any reason other than Cause, Death or Disability; (2) by Foley for
Good Reason; or (3) because Foley is not nominated to run for re-election to the
Board as Chairman, is nominated, but does not receive enough votes to be
re-elected to the Board, or is removed from the position of Chairman of the
Board for reasons other than Cause:

(i)
the Company shall pay Foley the following (collectively, the “Accrued
Obligations”): (A) within five (5) business days after the Date of Termination,
any earned but unpaid retainer; (B) within a reasonable time following
submission of all applicable documentation, any expense reimbursement payments
owed to Foley for expenses incurred prior to the Date of Termination; and (C) if
the termination occurs on or before March 15, 2016, no later than March 15,
2016, any earned but unpaid annual bonus payments relating to calendar year
2015; and

(ii)
all stock option, restricted stock, profits interest and other equity-based
incentive awards granted by the Company (including awards relating both to FNF
and FNFV Group common stock), Black Knight , and ServiceLink that were
outstanding but not vested as of the Date of Termination shall become
immediately vested and/or payable, as the case may be, unless the equity
incentive awards are based upon satisfaction of performance criteria (not based
solely on the passage of time), in which case they will only vest pursuant to
their express terms, provided, however, that any such equity awards that are
vested pursuant to this provision and that constitute a non-qualified deferred
compensation arrangement within the meaning of Code Section 409A shall be paid
or settled on the earliest date coinciding with or following the Date of
Termination that does not result in a violation of or penalties under Section
409A.

(b)
Termination by the Company for Cause and by Foley without Good Reason. If
Foley’s services are terminated (i) by the Company for Cause or (ii) by Foley
without Good Reason, the Company’s only obligation under this Agreement shall be
payment of any Accrued Obligations.

(c)
Termination due to Death or Disability. If Foley’s services are terminated due
to death or Disability, the Company shall pay Foley (or to Foley’s estate or
personal representative in the case of death), within thirty (30) business days
after the Date of Termination, any Accrued Obligations.

(d)
Definition of Change in Control. For purposes of this Agreement, the term
“Change in Control” shall mean that the conditions set forth in any one of the
following subsections shall have been satisfied:

(i)
the acquisition, directly or indirectly, by any “person” (within the meaning of
Section 3(a)(9) of the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”) and used in Sections 13(d) and 14(d) thereof) of “beneficial
ownership” (within the meaning of Rule 13d-3 of the Exchange Act) of securities
of the Company possessing more than fifty percent (50%) of the total combined
voting power of all outstanding securities of the Company;





--------------------------------------------------------------------------------




(ii)
a merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation
hold, in the aggregate, securities possessing more than fifty percent (50%) of
the total combined voting power of all outstanding voting securities of the
surviving entity immediately after such merger or consolidation;

(iii)
a reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of the Company are transferred to or
acquired by a person or persons different from the persons holding those
securities immediately prior to such merger;

(iv)
during any period of two (2) consecutive years during the Term or any extensions
thereof, individuals, who, at the beginning of such period, constitute the
Board, cease for any reason to constitute at least a majority thereof, unless
the election of each director who was not a director at the beginning of such
period has been approved in advance by directors representing at least
two-thirds of the directors then in office who were directors at the beginning
of the period;

(v)
the sale, transfer or other disposition (in one transaction or a series of
related transactions) of assets of the Company that have a total fair market
value equal to or more than one-third of the total fair market value of all of
the assets of the Company immediately prior to such sale, transfer or other
disposition, other than a sale, transfer or other disposition to an entity (A)
which immediately following such sale, transfer or other disposition owns,
directly or indirectly, at least fifty percent (50%) of the Company’s
outstanding voting securities or (B) fifty percent (50%) or more of whose
outstanding voting securities is immediately following such sale, transfer or
other disposition owned, directly or indirectly, by the Company. For purposes of
the foregoing clause, the sale of stock of a subsidiary of the Company (or the
assets of such subsidiary) shall be treated as a sale of assets of the Company;
or

(vi)
the approval by the stockholders of a plan or proposal for the liquidation or
dissolution of the Company.

(e)
Six-Month Delay. To the extent Foley is a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Code and the regulations and other guidance
promulgated thereunder and any elections made by the Company in accordance
therewith, notwithstanding the timing of payment provided in any other
Section of this Agreement, no payment, distribution or benefit under this
Agreement that constitutes a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) upon separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), after taking
into account all available exemptions, that would otherwise be payable during
the six (6) month period after separation from service, will be made during such
six (6) month period, and any such payment, distribution or benefit will instead
be paid on the first business day after such six (6) month period, provided,
however, that if Foley dies following the Date of Termination and prior to the
payment, distribution, settlement or provision of any payments, distributions or
benefits delayed on account of Code Section 409A, such payments, distributions
or benefits shall be paid or provided to the personal representative of Foley’s
estate within 30 days after the date of Foley’s death.



9.Excise Tax. If any payments or benefits paid or provided or to be paid or
provided to Foley or for Foley’s benefit pursuant to the terms of this Agreement
or otherwise (a “Payment” and, collectively, the “Payments”) would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”),




--------------------------------------------------------------------------------




then Foley may elect for such Payments to be reduced to one dollar less than the
amount that would constitute a “parachute payment” under Section 280G of the
Code (the “Scaled Back Amount”). Any such election must be in writing and
delivered to the Company within thirty (30) days after the Date of Termination.
If Foley does not elect to have Payments reduced to the Scaled Back Amount,
Foley shall be responsible for payment of any Excise Tax resulting from the
Payments and Foley shall not be entitled to a gross-up payment under this
Agreement or any other for such Excise Tax. If the Payments are to be reduced,
they shall be reduced in the following order of priority: (i) first from cash
compensation, (ii) next from equity compensation, then (iii) pro-rata among all
remaining Payments and benefits. To the extent there is a question as to which
Payments within any of the foregoing categories are to be reduced first, the
Payments that will produce the greatest present value reduction in the Payments
with the least reduction in economic value provided to Foley shall be reduced
first. Notwithstanding the order of priority of reduction set forth above, Foley
may include in Foley’s election for a Scaled Back Amount a change to the order
of such Payment reduction. The Company shall follow such revised reduction
order, if and only if, the Company, in its sole judgment, determines such change
does not violate the provisions of Code Section 409A.


10.Non-Delegation of Foley’s Rights. The obligations, rights and benefits of
Foley hereunder are personal and may not be delegated, assigned or transferred
in any manner whatsoever, nor are such obligations, rights or benefits subject
to involuntary alienation, assignment or transfer.


11.Confidential Information. Foley acknowledges that he has and will continue to
occupy a position of trust and confidence and has and will continue to have
access to and learn substantial information about the Company and its affiliates
and their operations that is confidential or not generally known in the industry
including, without limitation, information that relates to purchasing, sales,
customers, marketing, and the financial positions and financing arrangements of
the Company and its affiliates. Foley agrees that all such information is
proprietary or confidential, or constitutes trade secrets and is the sole
property of the Company and/or its affiliates, as the case may be. Foley will
keep confidential, and will not reproduce, copy or disclose to any other person
or firm, any such information or any documents or information relating to the
Company’s or its affiliates’ methods, processes, customers, accounts, analyses,
systems, charts, programs, procedures, correspondence or records, or any other
documents used or owned by the Company or any of its affiliates, nor will Foley
advise, discuss with or in any way assist any other person, firm or entity in
obtaining or learning about any of the items described in this Section 11.
Accordingly, Foley agrees that during the Term and at all times thereafter he
will not disclose, or permit or encourage anyone else to disclose, any such
information, nor will he utilize any such information, either alone or with
others, outside the scope of his duties and responsibilities with the Company
and its affiliates.


12.Non-Competition.


(a)
During Term. Foley agrees that, during the Term, he will devote such business
time, attention and energies reasonably necessary to the diligent and faithful
performance of the services to the Company and its affiliates, and he will not
engage in any way whatsoever, directly or indirectly, in any business that is a
direct competitor with the Company’s or its affiliates’ principal business, nor
solicit customers, suppliers or employees of the Company or its affiliates on
behalf of, or in any other manner work for or assist any business which is a
direct competitor with the Company’s or its affiliates’ principal business. In
addition, during the Term, Foley will undertake no planning for or organization
of any business activity competitive with the work he performs as a director of
the Company, and Foley will not combine or conspire with any employee of the
Company or any other person for the purpose of organizing any such competitive
business activity.





--------------------------------------------------------------------------------




(b)
After Term. The parties acknowledge that Foley will acquire substantial
knowledge and information concerning the business of the Company and its
affiliates as a result of his services. The parties further acknowledge that the
scope of business in which the Company and its affiliates are engaged as of the
Effective Date is national and very competitive and one in which few companies
can successfully compete. Competition by Foley in that business after the Term
would severely injure the Company and its affiliates. Accordingly, for a period
of one (1) year after Foley’s services terminates for any reason whatsoever,
except as otherwise stated herein below, Foley agrees: (i) not to become an
employee, consultant, advisor, principal, partner or substantial shareholder of
any firm or business that directly competes with the Company or its affiliates
in their principal products and markets; and (ii), on behalf of any such
competitive firm or business, not to solicit any person or business that was at
the time of such termination and remains a customer or prospective customer, a
supplier or prospective supplier, or an employee of the Company or an affiliate.

(c)
Exclusion.    Working, directly or indirectly, for any of the following entities
shall not be considered competitive to the Company or its affiliates for the
purpose of this Section 12: (i) Fidelity National Information Services, Inc.,
Black Knight, ServiceLink, or their respective affiliates or successors; or (ii)
the Company, its affiliates or their successors.



13.Return of Company Documents. Upon termination of the Term, Foley shall return
immediately to the Company all records and documents of or pertaining to the
Company or its affiliates and shall not make or retain any copy or extract of
any such record or document, or any other property of the Company or its
affiliates.


14.Improvements and Inventions. Any and all improvements or inventions that
Foley may make or participate in during the Term, unless wholly unrelated to the
business of the Company and its affiliates and not produced within the scope of
Foley’s services hereunder, shall be the sole and exclusive property of the
Company. Foley shall, whenever requested by the Company, execute and deliver any
and all documents that the Company deems appropriate in order to apply for and
obtain patents or copyrights in improvements or inventions or in order to assign
and/or convey to the Company the sole and exclusive right, title and interest in
and to such improvements, inventions, patents, copyrights or applications.


15.Actions. The parties agree and acknowledge that the rights conveyed by this
Agreement are of a unique and special nature and that the Company will not have
an adequate remedy at law in the event of a failure by Foley to abide by its
terms and conditions, nor will money damages adequately compensate for such
injury. Therefore, it is agreed between and hereby acknowledged by the parties
that, in the event of a breach by Foley of any of the obligations of this
Agreement, the Company shall have the right, among other rights, to damages
sustained thereby and to obtain an injunction or decree of specific performance
from any court of competent jurisdiction to restrain or compel Foley to perform
as agreed herein. Foley hereby acknowledges that obligations under Sections and
Subsections 11, 12(b), 13, 14, 15, 16 and 17 shall survive the termination of
services and be binding by their terms at all times subsequent to the
termination of services for the periods specified therein. Nothing herein shall
in any way limit or exclude any other right granted by law or equity to the
Company.


16.Release. Notwithstanding any provision herein to the contrary, the Company
may require that, prior to payment of any amount or provision of any benefit
under Section 8 (other than due to Foley’s death), Foley shall have executed a
complete release of the Company and its affiliates and related parties in such
form as is reasonably required by the Company, and any waiting periods contained
in such release shall have expired; provided, however, that such release relates
only to Foley’s service relationship with the Company. With respect to any
release required to receive payments owed pursuant to Section 8, the Company




--------------------------------------------------------------------------------




must provide Foley with the form of release no later than seven (7) days after
the Date of Termination and the release must be signed by Foley and returned to
the Company, unchanged, effective and irrevocable, no later than sixty (60) days
after the Date of Termination.


17.No Mitigation. The Company agrees that, if Foley’s services hereunder are
terminated during the Term, Foley is not required to attempt in any way to
reduce any amounts payable to Foley by the Company hereunder. Further, the
amount of any payment or benefit provided for hereunder shall not be reduced by
any compensation earned by Foley as the result of employment by another entity,
by retirement benefits or otherwise.


18.Entire Agreement; Prior Agreement and Amendment. This Agreement embodies the
entire agreement and understanding of the parties hereto in respect of the
subject matter of this Agreement, and supersedes and replaces all prior
agreements, understandings and commitments with respect to such subject matter,
including, without limitation, the Prior Agreement. Without limiting the
foregoing, Foley and the Company hereby acknowledge and agree that, as of the
Effective Date, the Prior Agreement shall be null and void and neither party
shall have any rights or obligations thereunder. This Agreement may be amended
only by a written document signed by both parties to this Agreement.


19.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.


20.Successors. This Agreement may not be assigned by Foley. In addition to any
obligations imposed by law upon any successor to the Company, the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of the Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement. Foley agrees and consents to any such assumption by a successor
of the Company, as well as any assignment of this Agreement by the Company for
that purpose. As used in this Agreement, “Company” shall mean the Company as
herein before defined as well as any such successor that expressly assumes this
Agreement or otherwise becomes bound by all of its terms and provisions by
operation of law. This Agreement shall be binding upon and inure to the benefit
of the parties and their permitted successors or assigns.


21.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


22.Attorneys’ Fees. If any party finds it necessary to employ legal counsel or
to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs, litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party no later than the end of Foley’s tax year following Foley’s tax year in
which the payment amount becomes known and payable; provided, however, that on
or after a Change in Control, and following Foley’s termination of services with
the Company, if any party finds it necessary to employ legal counsel or to bring
an action at law or other proceedings against the other party to interpret or
enforce any of the terms hereof, the Company shall pay (on an ongoing basis) to
Foley to the fullest extent permitted by law, all legal fees, court costs and
litigation expenses reasonably incurred by Foley or others on his behalf (such
amounts collectively referred to as the “Reimbursed Amounts”); provided,
further, that




--------------------------------------------------------------------------------




Foley shall reimburse the Company for the Reimbursed Amounts if it is determined
that a majority of Foley’s claims or defenses were frivolous or without merit.
Requests for payment of Reimbursed Amounts, together with all documents required
by the Company to substantiate them, must be submitted to the Company no later
than ninety (90) days after the expense was incurred. The Reimbursed Amounts
shall be paid by the Company within ninety (90) days after receiving the request
and all substantiating documents requested from Foley.  The payment of
Reimbursed Amounts during Foley’s tax year will not impact the Reimbursed
Amounts for any other taxable year. The rights under this Section 22 shall
survive the termination of services and this Agreement until the expiration of
the applicable statute of limitations.


23.Severability. If any section, subsection or provision hereof is found for any
reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of Foley in this Agreement shall each be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Foley against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of the covenants in this Agreement.


24.Notices. Any notice, request, or instruction to be given hereunder shall be
in writing and shall be deemed given when personally delivered or three (3) days
after being sent by United States Certified Mail, postage prepaid, with Return
Receipt Requested, to the parties at their respective addresses set forth below:
To the Company:


Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel


To Foley:


William P. Foley, II
601 Riverside Avenue
Jacksonville, FL 32204
        
25.Waiver of Breach. The waiver by any party of any provisions of this Agreement
shall not operate or be construed as a waiver of any prior or subsequent breach
by the other party.


26.Tax Withholding. The Company or an affiliate may deduct from all compensation
and benefits payable under this Agreement any taxes or withholdings the Company
is required to deduct pursuant to state, federal or local laws.




--------------------------------------------------------------------------------




27.    Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service (“Code Section 409A”). Any provision that would
cause the Agreement or any payment hereof to fail to satisfy Code Section 409A
shall have no force or effect until amended to comply with Code Section 409A,
which amendment may be retroactive to the extent permitted by Code Section 409A.
Each payment under this Agreement shall be treated as a separate payment for
purposes of Code Section 409A. In no event may Foley, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Code Section 409A, including,
without limitation, that (i) in no event shall reimbursements by the Company
under this Agreement be made later than the end of the calendar year next
following the calendar year in which the applicable fees and expenses were
incurred; (ii) the amount of in-kind benefits that the Company is obligated to
pay or provide in any given calendar year shall not affect the in-kind benefits
that the Company is obligated to pay or provide in any other calendar year;
(iii) Foley’s right to have the Company pay or provide such reimbursements and
in-kind benefits may not be liquidated or exchanged for any other benefit; and
(iv) in no event shall the Company’s obligations to make such reimbursements or
to provide such in-kind benefits apply later than Foley’s remaining lifetime.
Notwithstanding anything contained herein to the contrary, with respect to any
amounts that may be provided pursuant to this Agreement that constitute deferred
compensation (within the meaning of Treasury Regulation Section 1.409A-1(b)),
(x) in no event shall the Date of Termination occur until Foley experiences a
“separation of service” within the meaning of Code Section 409A, and the date on
which such separation from service takes place shall be the “Date of
Termination,” and all references herein to a “termination of services” (or words
of similar meaning) shall mean a “separation of service” within the meaning of
Code Section 409A and (y) to the extent the payment of any amount pursuant to
Section 8 of this Agreement constitutes deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) and such amount is payable
within a number of days that begins in one calendar year and ends in a
subsequent calendar year, such amount shall be paid in the subsequent calendar
year. Foley acknowledges that he has been advised to consult with an attorney
and any other advisors of Foley’s choice prior to executing this Agreement, and
Foley further acknowledges that, in entering into this Agreement, he has not
relied upon any representation or statement made by any agent or representative
of Company or its affiliates that is not expressly set forth in this Agreement,
including, without limitation, any representation with respect to the
consequences or characterization (including for purpose of tax withholding and
reporting) of the payment of any compensation or benefits hereunder under
Section 409A of the Code and any similar sections of state tax law.
IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.
 
FIDELITY NATIONAL FINANCIAL, INC.


By:


Its: Executive Vice President, General Counsel and Corporate Secretary
  
 
WILLIAM P. FOLEY, II

15




--------------------------------------------------------------------------------






APPENDIX A
Position Title: Chairman of the Board
DUTIES AND RESPONSIBILITIES: Reporting to the Board, Foley’s duties and
responsibilities include:
1.
member of the Board as Chairman;

2.
monitoring and approving the Company’s strategic and financial plans and
initiatives, budget and long-range planning, strategies, objectives and
initiatives, including mergers, acquisitions and business development;

3.
presiding over meetings of the Board and the shareholders as Chairman of the
Board;

4.
planning the contents and agenda of such meetings with the assistance of
applicable management;

5.
monitoring and approving the Company’s communications with its shareholders; and

6.
participating in earnings call, and, as appropriate, in customer relations and
public relations.

For purposes of clarity, during the Term of the Agreement, Foley will not serve
in an executive officer capacity, and will not have the authorities or duties of
an executive officer. Specifically, and without limiting the generality of the
foregoing, although Foley will continue to have a role (as Chairman of the
Board) in monitoring and approving the Company’s strategic and financial plans
and initiatives, budget, long-range planning, strategies, objectives and
initiatives (including mergers, acquisitions and business development), and
corporate policy generally, Foley will neither make nor implement (or serve as a
member of any CEO or executive officer-appointed committee or group whose
purpose is to evaluate, discuss, make or implement) such policies, plans,
objectives or initiatives, nor will Foley have the authority to do so (instead,
such authority and duties shall be reserved for and exercised by the CEOs and
executive officers of the Company).








